Citation Nr: 0917982	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  02-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for T12 myelopathy with 
bowel and bladder paralysis due to intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 
1986, and from January 1986 to June 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in June 2001 in which service the RO declined to 
reopen the previously denied claim for service connection for 
T12 myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome.  

The Veteran testified before the undersigned Veterans Law 
Judge in August 2004.  A transcript of the hearing is 
associated with the claims file.

In a December 2004 decision, the Board reopened the 
previously denied claim and remanded the issue of service 
connection for T12 myelopathy with bowel and bladder 
paralysis due to intervertebral disc syndrome for further 
development.

In a May 2006 decision, the Board denied the claim for T12 
myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome.  The Veteran appealed the 
denial of service connection to the Court.

In December 2008, the Court vacated the May 2006 Board 
decision and remanded it for further development as will be 
explained below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a December 2008 decision, the Court vacated the Board's 
May 2006 decision denying entitlement to service connection 
for T12 myelopathy with bowel and bladder paralysis due to 
intervertebral disc syndrome, and remanded the issue for 
further development.

Specifically, the Court instructed the Board to consider 
whether the T12 myelopathy with bowel and bladder paralysis 
due to intervertebral disc syndrome could be etiologically 
linked to any aspect of the Veteran's active service, to 
include a 1988 lifting injury as well as the 1986 spinal tap 
and blood patch procedures.

In this regard, the Court observed that the 2005 opinion 
obtained pursuant to the Board's December 2004 remand was 
insufficient as it ruled out only the blood patch as a 
potential cause of the Veteran's current condition and did 
not give an affirmative opinion as to the etiology of the 
condition.  The Court noted that the Board's remand asked for 
an opinion "as to the etiology of the [V]eteran's paraplegia 
and an opinion as to whether it is at least as likely as not 
that the [V]eteran's paraplegia is related to his service" 
(emphasis in original).  The Veteran was entitled to the 
requested opinion under Stegall v. West, 11 Vet. App. 268, 
270-71 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination 
by an appropriate medical professional in 
neurology to ascertain the etiology of 
the Veteran's T12 myelopathy with bowel 
and bladder paralysis due to 
intervertebral disc syndrome. All 
indicated tests and studies should be 
performed. The claims folder, including 
any newly submitted or obtained evidence, 
a copy of this remand, and the Court's 
December 2008 decision must be sent to 
the examiner for review.

The examiner is to provide an opinion as 
to whether it is it at least as likely as 
not that the Veteran's paraplegia is in 
any way the result of the Veteran's 
active service or any incident therein, 
to include the 1986 spinal tap and blood 
patch procedures and the 1988 lifting 
injury.  

The examiner must provide a complete 
rationale for all opinions given, and 
must reconcile such opinions with those 
already of record.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for T12 myelopathy with 
bowel and balder paralysis due to 
intervertebral disc syndrome, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




